           Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 1 of 8




1    Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albe1i (CA SBN 247741) albe1i@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   FISH & RICHARDSON P.C.
     12390 El Camino Real, Suite 100
 6   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
7
 8   Aamir Kazi (Approved Pro Hae Vice) kazi@fr.com
     Alana C. Mannige (CA SBN 313341) mannige@fr.com
 9   FISH & RICHARDSON P.C.
     1180 Peachtree Street NE, 21st Floor
10   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
11
12   Attorneys for Plaintiff
     FINJAN, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
     FINJAN, INC., a Delaware Corporation,        Case No. 5:17-cv-00072-BLF
16
17                    Plaintiff,                  PLAINTIFF FINJAN, INC.'S OPPOSITION
                                                  TO DEFENDANT CISCO SYSTEMS, INC.'S
18          V.                                    MOTION IN LIMINENO. 3 RE
                                                  PREJUDICIAL LITIGATION SETTLEMENT
19   CISCO SYSTEMS, INC., a California            AMOUNTS
     Co1poration,
20

21                    Defendant.                   R EDACTED VERSION OF
                                                   DOC UMENTSOUGHTTOBESEALED
22
                                                  Date:      April 30, 2020
23                                                Time:      1:30 P.M.
                                                  Place:     3, 5th Floor
24
                                                  Before:    Hon. Beth L. Freeman
25
26

27
28

                                                          Case No. 5:17-cv-00072-BLF
                   FINJAN'S OPPOSITION TO CISCO'S MOTION IN LIM/NE NO. 3
Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 2 of 8
Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 3 of 8
             Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 4 of 8




 1   to the-Agreement.1 See Exh. G (Layne-Fanar Op. Rpt.) at ,i,i 204-208, 290-91; Exh. J (Birns
 2   Reh. Rpt.) at ,i,i 152, 135. Cisco will be able to cross-examine these expe1is and present its own

 3   evidence at trial. Cisco's arguments regarding prejudice go to the weight (not admissibility) of the

 4   settlement agreement amount. See Dkt. No. 549 (Order on Daubert Motions) at 23 ("Any dispute
 5   as to Dr. Becker's determinations regarding specific license agreements ... can be addressed through

 6   cross-examination at trial."); Carucel Invs., Ltd. P'ship v. Novatel Wireless, Inc., No. 16-cv-118-H-
 7   KSC, 2017 U.S. Dist. LEXIS 50855, at *30 (S.D. Cal. 2017) (allowing expe1i to rely on royalty
 8   payment amount in settlement agreement and stating that defendants' "concerns go to the weight of

 9   [the expert's] testimony, not its admissibility"); Papst Licensing GmbH & Co., KG v. Samsung
10   Elecs. Co., 2018 U.S. Dist. LEXIS 231694, *5 (E.D. Tex. 2018) (similar).
11            Finally, Cisco claims the-Agreement should be excluded because it was excluded in the
12   Blue Coat II case. Dkt. No. 532-6 at 3. But admissibility depends on the specific facts of the case,
13   and the facts here are different than in Blue Coat II. See, e.g., Exh. K (Jan. 9, 2020 Summaiy

14   Judgment Hrg Tr.) at 114:9-12. In Blue Coat IL unlike here, it appears obviousness was not an issue
15   before the jmy. See Finjan, Inc. v. Blue Coat Sys., Case No. 15-cv-03295, Dkt. No. 435. Also, it

16   appears the                    settlement was excluded because it was many times lai·ger than the
17   next highest relevant license. See Finjan, Inc. v. Blue Coat Sys., Case No. 15-cv-03295, Dkt. 404

18   (redacted version), at 18-19 (N.D. Cal. 2017). That is not the case here. See Exh. G (Layne-Fanar
19   Op. Rpt.) at,I,I 251, 211                                                                  ). In fact,
20   this Comi previously allowed the -Agreement to be admitted in the Blue Coat I case, which
21   Cisco fails to acknowledge. See Finjan, Inc. v. Blue Coat Sys., 2016 U.S. Dist. LEXIS 93267, *13
22   (N.D. Cal. 2016).
23                           2.     Secure Computing Damages Award

24            Cisco ai·gues Finjan "should likewise be precluded from referencing the $9.18 million jmy
25

26
     1
         Cisco also appears to argue that Dr. Layne-Fairnr should not be able to rely on the settlement

27   amount from the-Agreement. This is an untimely Daubert argument and should be shuck. See
     Hynix Semiconductor v. Rambus, Nos. CV-00-20905 RMW, C-05-00334 RMW, C-06-00244
28
     RMW, 2008 U.S. Dist. LEXIS 12195, at *15 (N.D. Cal. Feb. 3, 2008).
                                               3              Case No. 5:17-cv-00072-BLF
                     FINJAN'S OPPOSITION TO CISCO'S MOTION IN LIMINE NO. 3
Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 5 of 8
Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 6 of 8
          Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 7 of 8




 1

 2   Dated: April 23, 2020                   Respectfully Submitted,

 3                                        By: /s/ Megan A. Chacon
                                          Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 4
                                          Roger A. Denning (CA SBN 228998)
 5                                        denning@fr.com
                                          Frank J. Albert (CA SBN 247741) albert@fr.com
 6                                        Megan A. Chacon (CA SBN 304912)
                                          chacon@fr.com
 7                                        K. Nicole Williams (CA SBN 291900)
 8                                        nwilliams@fr.com
                                          Oliver J. Richards (CA SBN 310972) ojr@fr.com
 9                                        Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                          FISH & RICHARDSON P.C.
10                                        12390 El Camino Real, Suite 100
                                          San Diego, CA 92130
11                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
12
                                          Aamir Kazi (Approved Pro Hac Vice) kazi@fr.com
13                                        Alana C. Mannige (CA SBN 313341)
                                          mannige@fr.com
14                                        FISH & RICHARDSON P.C.
                                          1180 Peachtree Street NE, 21st Floor
15                                        Atlanta, GA 30309
16                                        Phone: (404) 892-5005 / Fax: (404) 892-5002

17                                        Attorneys for Plaintiff FINJAN, INC.

18
19

20

21

22

23

24

25

26

27

28


                                            6              Case No. 5:17-cv-00072-BLF
                  FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 3
           Case 5:17-cv-00072-BLF Document 562 Filed 04/23/20 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on April 23, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Megan A. Chacon
                                                        Megan A. Chacon
 8                                                      chacon@fr.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                             7              Case No. 5:17-cv-00072-BLF
                   FINJAN’S OPPOSITION TO CISCO’S MOTION IN LIMINE NO. 3
